Citation Nr: 0521519	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  02-12 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a mid-to-upper back 
disability.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA), that, in pertinent part, denied service 
connection for a back injury.  The appellant indicated 
disagreement with that decision and, after being furnished a 
statement of the case, filed a substantive appeal.  

In April 2004, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  During 
the proceeding the veteran clarified that he was claiming 
service connection for residuals of an injury to his mid-to-
upper back.  The Board has characterized the issue on appeal 
in accordance with the veteran's contention.  A transcript of 
the proceeding is of record.  

In August 2004, the Board remanded the matter to the RO for 
additional development.  In June 2005, upon completion of the 
development, the RO issued a Supplemental Statement Of the 
Case in which it continued the denial of the veteran's claim.  


FINDINGS OF FACT

1.  A back injury is not noted in the veteran's service 
medical records and there is no indication that there are 
outstanding service medical records that have not been 
associated with his claims file.  

2.  Post service, the veteran did not seek private medical 
treatment for his claimed mid-to-upper back injury until the 
late 1990's.  Arthritis of the cervical spine was not noted 
until many years after service.  

3.  The veteran has a current mid-to-upper back disability 
characterized as degenerative disc disease of the cervical 
spine.  

4.  The competent, credible evidence shows that a current 
cervical spine disability is not due to or made worse by 
service.  


CONCLUSION OF LAW

A mid-to-upper back disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303(a), 3.307, 3.309(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In the present case, the veteran submitted his claim for 
service connection for a mid-to-upper back disability in 
February 2001.  In a March 2001 letter, and later, by way of 
an August 2004 letter, pursuant to the VCAA, the RO advised 
the appellant of the types of evidence that he needed to send 
to VA in order to substantiate the claim, as well as the 
types of evidence VA would assist in obtaining.  
Specifically, he was advised to identify evidence showing 
evidence of an injury during service, a current physical 
disability, and a relationship between the current disability 
and service.  In addition, the veteran was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  He was advised that the RO would obtain any VA records 
or other identified medical treatment records.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
The August 2004 letter advised him of the option to submit 
statements from persons in service who knew that the veteran 
had a disability during service.  Finally, both letters 
advised the veteran of the evidence it had received in 
connection with the claim.  

For the above reasons, the Board finds that the RO's notices 
in March 2001 and August 2004 substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The veteran submitted private medical 
treatment records.  Moreover, the veteran was afforded a VA 
examination in September 2004.  Additionally, the veteran was 
provided an opportunity to set forth his contentions during 
the videoconference hearing before the undersigned Veterans 
Law Judge in April 2004.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran contends that he sustained an injury to his mid-
to-upper while serving on active duty.  He alleges that he 
fell from a rope during physical training and landed on his 
back.  He stated that he received medical treatment and was 
stowed-up for about a week.  The veteran stated that he 
continued to have back pain during service, but, in order to 
expedite the discharge process, did not mention the problem 
during his separation examination.  

The veteran's service medical records are of record.  An 
enlistment examination in June 1960 did not reveal any 
complaints or findings of a back disability.  Service records 
do not contain evidence of treatment for a back condition 
during active duty service.  A June 1964 discharge 
examination did not include complaints of a back condition.  
Rather, a clinical evaluation of the upper extremities and 
spine was normal.  

D. H., Jr., M.D. saw the veteran in July 1998.  At such time, 
the veteran reported complaints of pain in the left neck, 
shoulder and chest for one week's duration.  The veteran 
reported that he thought he had laid down wrong.  Upon 
physical examination, moving the neck elicited pain.  He was 
tender in the strap muscles.  He had dorsal arthritis.  The 
pertinent diagnosis was probable degenerative disc disease 
associated with chest wall pain.  

In August 2004, the veteran submitted statements from his 
wife and several colleagues.  A co-employee indicated that 
the veteran complained of neck stiffness and back pain for 
the past several years.  Another acquaintance stated that she 
knew the appellant since 1978 and had witnessed him 
experiencing pain in his back and neck.  

His wife stated that the veteran injured his back and neck 
while stationed at the El Toro Marine Corp Air Station 
sometime in early 1961.  She stated that she lived with him 
on base and had observed him suffering from an upper back and 
neck condition since such time.  

In a statement in support of his claim, the veteran reported 
that he had not received post-service medical care for his 
complaints of upper back and neck pain, other than in July 
1998.  He contended that some of his service medical records 
were missing.  

The veteran was afforded a VA examination in September 2004.  
Therein, the veteran reported a history of injury during 
service in the Marine Corps.  He reported that his back and 
neck pain was worsening.  A physical examination revealed 
interscapular pain at the C4-5 level.  X-rays demonstrated 
loss of disc space height at C5-6.  Osteophytes were noted at 
C5-6 and there was foraminal stenosis at C4-5.  X-rays 
revealed additional degenerative changes at the middle to 
lower cervical levels.  

In June 2005, the VA examiner had the opportunity to review 
the veteran's claims file.  He noted that the records did not 
confirm the reported history of injury to the mid-to-upper 
back and neck.  Rather, the first evidence of the problem was 
not until the late 1990's.  

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.  App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis may qualify for presumptive service connection if 
it manifested to a degree of 10 percent or more within one 
year from the date of separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2004).

After reviewing all of the competent evidence of record, the 
Board finds that the veteran's current mid-to-upper back 
disability was not caused or aggravated by his military 
service.  In this respect, the veteran's service medical 
records do not document an injury to the back, as alleged.  
Rather, they are silent as to treatment for a back condition, 
and upon discharge in June 1964, his spine and upper 
extremities were clinically normal upon examination.  

Additionally, there is no competent evidence to suggest that 
the veteran was treated for arthritis during the one-year 
period following service.  Rather, the first post-service 
evidence of a back disability is not until July 1998, some 
30-plus years after discharge from the military.   

The Board has considered the veteran's statements in the 
record and offered during testimony at the hearing, and the 
Board in no way doubts the veteran's belief that he sustained 
an injury during service to the mid-to-upper back.  There 
remains, however, no competent medical evidence to 
substantiate that the injury, as alleged, occurred.  While 
the veteran alleges that service medical records are missing, 
there is no indication that there are any outstanding service 
medical records that have yet to be made a part of the 
record.  Further, even if there are missing records, it is 
significant that the separation physical examination revealed 
normal findings.  The veteran acknowledges that post-service 
he did not seek treatment for a back condition until 1998.  

The Board has also considered the statements in the record 
from the veteran's friend, co-worker, and spouse.  The 
veteran's friend's and co-worker's statements only refer to 
recent complaints of a back condition, and do no link a 
current back condition to service.  The veteran's wife does 
link the back condition to service, and is competent to 
report what she observed during service.  However, as 
discussed above, due to the lack of corroborating evidence, 
the Board finds that the statements, without other supporting 
evidence are insufficient to allow the claim.  It seems 
unlikely that there would be significant back pathology from 
service and that there would be no treatment sought for that 
period of time.

The Board notes, in this regard, as laymen without the 
appropriate medical training and expertise, they are not 
competent to provide a probative opinion on a medical matter.  
While a layman such as the veteran can certainly testify 
about his in-service experiences and current symptoms, he is 
not competent to diagnose himself as having a cervical spine 
disability in service, or to provide an opinion linking a 
current disability to service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

In sum, the preponderance of the evidence is against the 
granting of service connection.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  


ORDER

Service connection for a mid-to-upper back disability is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


